Title: John Ross to the American Commissioners, 2 December 1777
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen,
Nantes 2d: December 1777
Previous to the shipping any of the Property purchased at Germany &ca. and collected to Hamburgh under my care and direction on Account of the United States, I consulted You on the propriety of having it Insured Round here and I doubt not youl Recolect Your opinion on that point Vizt. “that it was Customary for all Nations to run the Risque of what was for Public use.” It is so I know: Yet incumbent on me as a Factor to act as Much as possible by your Advice and Opinion that I may not incurr blame in case of Accidents.
There is at present a valluable property on the Passage in the Ship Henrietta of Hamb. Patrick Brown Master for France (say this Port) Sailed 13th Ulto. not yet arrived. I hope however she may be safe, the Vessel being good, well found and in every Respect fited. My friend in Hamburgh writes me of 21st: Past in which letter are the following Paragraph Vizt.
“Brown got to Sea on thursday was eight days, but the winds have been against him ever since Friday, so don’t apprehend he is far off. On Wednesday night we had a very severe Gale of wind, which Rose our River over its Banks, it continued till this Morning, and we are much affraid of great dammage on our Coast. Am not without my fears about Brown and wish You may have Resolved on Insureing his Cargo if you have not when this Reaches. I woud advise Your giveing orders to have it done in France directly, the premium of 4 to 5 P Cent is no way equivalent to the Risque he has already been engaged in. This is an abominable Coast at this Season of the Year. Am Confident our Underwriters or those in Holland, woud not Sign after the Gale of wind under very extravagant Premiums.” When you peruse the forgoing, youl soon determine on what you think best to be done. Shoud it appear Adviseable, to cover the Property or any Part of it, Youl do well to get Mr. Grand to open a Policy, and try if it can be effected in Paris at a moderate Premium. There is about £20,000 Sterling on board. It may only be necessary to furnish him a part of the Amount at first shoud it be judged proper to apply, giveing him the Vessel and Masters Name, and time of her Sailing from Hamb. for Nantes. Had it been my own Private Property, in like situation shoud not exceed 4 or 5 P Cent Premium. However, I shall by no means dictate to you, nor woud I trouble You had I been invested with any discretionary instructions from the Committee regarding Insurance on Public Property. With Particular Respect I am Gentlemen Your very obedient Servant.
Jno: Ross
 
Addressed: To / The Honble. / Benjamin Franklin Siles Deane, / And Arthur Lee Esqrs. American / Commissioners at / Passey.
Notations: Mr Jno Ross Nantes 2d Decemr. 77 / Decr. 2. 1777.
